Earl Warren: Number 58, W. Willard Wirtz, Secretary of Labor, petitioner, versus Local Union No. 125, Laborers International Union of North America. Mr. Claiborne.
Louis F. Claiborne: Mr. Chief Justice, may it please the Court. In this case again we are dealing with a violation of the Landrum-Griffin Act which here is not disputed. The charge here is in some sense the reverse of that in the previous case. It is the delinquent members of the union who under the union's constitution should not have been permitted to vote or to be candidates. Some of them were allowed under practice of the Secretary Treasurer to vote and to be candidates. This was done by paying for them the portion of the dues which they owe to the International which made them appear as members in good standing and therefore qualify both to vote and to be candidates. This practice was followed unilaterally by the local Secretary Treasurer without any authorization from the International Union and it was done on ad hoc basis, it was done for some and not for others. It is done, so the Secretary Treasurer testified, out of a sense of generosity for those members who had been out work. He added that it was only done for those who had been long time members of the local.
Speaker: Was this paid out, the locals --
Louis F. Claiborne: This was paid not out of his pocket but out of the local's treasury quite right, yes.
Hugo L. Black: It was what?
Louis F. Claiborne: It was paid out of the local's treasury not out of the Secretary Treasurer's own pocket.
Hugo L. Black: Yeah.
Louis F. Claiborne: It I suppose was clearly misuse of local union funds, but that of course is not basis of our complaint here. We challenged it successfully as being both a violation of the local constitution of a valid requirement of the local constitution which makes it a violation of the Landrum-Griffin Act and secondly as the imposition of a qualification not uniformly and therefore for that reason also a violation of the act. The opportunities for discrimination in this sort of scheme are too obvious. We'd have to elaborate, but as I say the invalidity of this practice in any event is conceded and was so found by the District Court. Now this practice which resulted in the both the voting and the running for office of persons who had no right to do so prevailed both at the general election of offices in this union in June of 1953 and at a runoff held a month and half later in July in 1963. At the June general election it apparently resulted in having some 50 ineligible members voting and having some 16 ineligible members running as candidates, some of them were successful. What triggered this suit however was the tie which resulted for the Office of Business Representative. As it turned out our complainant, the man who complained to the Secretary, was running against two opponents both of whom were ineligible and the tie resulted also from the casting of ineligible votes. Our man now complained internally. However, the only thing he complained about was the casting of ineligible ballots at the runoff held in July. He didn't know apparently that his opponent was ineligible to be a candidate, we assume he would complain about that, the most obvious flaw in that runoff, nor did he complain about the June general election which had produced the tie vote and had made the runoff necessary. At least he didn't expressly complain about anything except the illegal votes that have been cast at the runoff. What's more he said that there were nine illegal votes cast at the runoff and he'd lost by some 19 votes. Therefore the union internal appeal machine denied his protest on the ground that those nine votes couldn't have made any difference. At this point our defeated candidate for Business Representative a complaint to the Secretary, as he had a right to do having exhausted his internal unit remedy, again he told the Secretary that he was complaining about the casting of illegal ballots. He said he was complaining about the runoff. He made reference to protest internally and I think fairly one should say that all he pinpointed was the casting of illegal votes at the runoff. However when the Secretary investigated he very promptly found that this was not the only illegality, not only had there been illegal votes cast at the runoff, but the same practice had prevailed at the general election a month earlier with a result that illegal votes have been cast there as well and further more illegal candidates had been allowed to run, including our complainants to opponents, including the one who ultimately prevailed for Business Representative. Now all this was developed by the Secretary within 10 days after the complaint was made to him. In a very frank and complete statement or confession by the Secretary treasurer who explained his practice that had been going on the in the union in the local for many years before his time and then he'd simply followed it. And that affidavit in the record makes it clear that the Secretary Treasurer before signing a statement had communicated with the International. So we have reason to believe the International knew the full facts and not nearly the allegation about nine illegal votes within 10 days after the Secretary had notice. But in any event the next month the Secretary formally wrote to union advising them precisely as to what irregularities his investigation had turned out and these included illegal votes at both elections, illegal candidates at both elections. And illegal votes I should add sufficient in number to affect the outcome, not nine, but some 50 or 60 which would or might have affected the outcome of the runoff election for Business Representative. Now there was a -- in answer to this communication from the Secretary the union took the adamant position that it would not investigate, discuss, talk about anything except the charges made with respect to the runoff. Nobody talk about the charges made with respect to the runoff expect as it affected illegal votes, it would say nothing about illegal candidates because that was all that had been included in the member's protest when it was made to the union in another time. There was a fruitless conference between the Secretary and President of the International Union and shortly thereafter the Secretary filed a suit. Immediately, well, I don't know how soon after the filing of the suit, the union moved to dismiss those portions of the suit which had anything except the runoff in July of 1963 on the ground that as to the general election there had been no internal protest and no exhaustion of internal remedies and therefore the court was without jurisdiction to look into that earlier general election. Although of course the earlier general election was the immediate cause of the runoff the time of which it produced the runoff. That motion to dismiss this part of the complaint was sustained by the district judge on the grounds I've indicated. At this point, the Secretary on the basis of admissions and answers to interrogatories moved for summary judgment with respect to the runoff asking that the court direct at least a rerun of that runoff election for the Office of Business Representative under the supervision of the Secretary since there had been clear violations of the act and since those violations has obviously, might well have affected the outcome of election. The district judge agreed and did enter that order. The district judge noticed that there were 58 illegal ballots cast in this runoff which might well have affected the outcome and that it said was reason enough to require a rerun of that particular election. The district judge also addressed himself to the question whether there had been a violation with respect to illegal candidates running, but found it unnecessary to reach that question and expressed some doubt whether that was before it since that complaint had not been made internally through the union. By this time although the suit was filed in early 1964 where in April of 1966 the -- in this union elections every three years as opposed to two years as in the prior case and the June 1966 regular elections were impending when the district judge issued his order. So he provided that at those regular elections the Secretary would supervise that aspect of the election that went to the Office of Business Representative but not the rest of the election for the remaining offices and that those elected then would hold office for the following three years. This is an effort common in the district courts to avoid an unnecessary disruption of the local union's regular schedules of elections rather than have a man elected for two or three months and then have to rerun the election again, the judge made this sensible accommodation with the no objection from the Secretary. In June 1966, the regular elections were held, the secretary did supervise that portion of it, which related to Business Representative although not the other portion. An appeal had been filed by him to the Sixth Circuit, but a day or so thereafter these intervening elections occurred and Sixth Circuit following the Second and in accord with the Third Circuit of the prior case dismissed the Secretary's suit or ordered it dismissed as mooted by this supervening election. Accordingly, it reached no other issue of the case. Now here of course as in the prior case, the threshold question is whether the supervening election mooted the Secretary's request for an order directing laboratory election or a supervised election. I see no occasion to repeat what I said in the prior case on that score. It seems to us that the reasons there apply fully here and that is true although here we don't know whether in fact there were any irregularities in June 1966 when the supervening election occurred. But if the remedy of laboratory election is ever important if it ever serves any purpose that purpose, you cannot be defeated by the holding of an unsupervised election. By definition an unsupervised election will not do service for a supervised elections. There must be some point in having an laboratory election and that point cannot be defeated, that purpose cannot be frustrated by the accident that an unsupervised election has occurred in the interim.
Byron R. White: If the court didn't agree with you on that proposition that this remedy dealing with there is that Congress intended back remedy no other -- you wouldn't claim there is any taint in this certain election here?
Louis F. Claiborne: We wouldn't claim that we did. We could take any action with respect to it.
Byron R. White: It is my [Inaudible]
Louis F. Claiborne: No, we are not in a position to assert that there--
Byron R. White: Your man complained and attacked the second election?
Louis F. Claiborne: No --
Byron R. White: Based on any known irregularities?
Louis F. Claiborne: The reason no known irregularity, we simply do not know whether or not this practice had been eliminated by the time this election was run. We do know of course that it did not prevail any part of the election that was for the Business Representative because we supervised that. It is said that while we supervised that we in fact oversaw the whole election and ought to be in a position to know. That comes rather strangely from the union, which so strongly resisted our supervising the entire election. I am not suggesting that we ought to draw any inference from that, there was something to hide. I am saying that there must be a difference between what we were allowed to do and what we wanted to do or there wouldn't have been all this fight about it.
Byron R. White: I guess then you do say that we have to reach in this case a question of alluding affect of an untainted election?
Louis F. Claiborne: I think so, yes Mr. Justice White and I, as I say separate questions from the bench I have no intention to re-argue about question of mootness this in this case which as far as we are concerned is precisely the same question as was presented in the other case. It is a question, which must be decided favorably to us for us to -- for the Court to reach any other question in the case. Now the other question, which justifies my somewhat long winded statement of facts is what we call a scope of complaint issue. Again the scope of complaint issue, that is to say whether the Secretary is restricted when he files his suit to those matters, which have been complained about by the union member when he filed his protest in the union or whether having investigated at the instance of a union member and having discovered additional violation of the Act, he is free, as would be true in the labor board area to complaint in his court suit on those additional violations as well. We just take the position that the Secretary is not bound to restrict his suit to those grounds of complaint, which have been articulated by the member when he complained internally to the union.
Hugo L. Black: Your position is that I gather, that a complaint by the member of the union under this complaint section opens up the matter for the Secretary to investigate anything legal or illegal about the election?
Louis F. Claiborne: With respect to that particular election, yes Mr. Justice Black. And it serves as a trigger and it serves an important function. The reason why under the Labor Act as well as under this Act of proceedings can only begin upon the complaint of a union member or a charging party in this case the Labor Board, is to assure that the government will not unnecessarily intrude into irregularities, which are at so little moment that not a single member is ready to complaint about it. But once that requirement is satisfied, this Court has repeatedly held in the Labor Board area, then the general counsel or the board is free to investigate all of the related charges whether or not they have been pinpointed by the charging party in his complaint to the general counsel and we would urge the same rule here. Now we recognize that there is a difference in that under the Labor Board practice there is no requirement of exhausting internal remedies whereas here concededly such a requirement does exist. But that requirement everybody seems to agree is meant to serve for one purpose and really one purpose only, that is to afford the union an opportunity to correct the violation to clean its own house without suffering needles governmental interference. It seems to me that we can commit the Secretary to go beyond the complaint filed with him and still be faithful to that purpose of allowing the union an opportunity to correct the violation, which is charged. That's obviously true in a case like this, where the union member says, not any legal votes were cast in the runoff and he's turned down because that's not enough. Obviously the allegation that nine illegal votes were cast alerts the union that it may have been 50 and not nine. Even the District Judge agreed with this on that point. But the allegation that --
Earl Warren: We will recess now.